DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment of claims 1-2, 4-5, 7-9, 13-14, and 18-19 in the reply filed on 12/30/2021 is acknowledged.
Claims 1-20 are under consideration in this Office Action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 14-17 stand rejected under 35 U.S.C. 103 as being unpatentable over 
Lee et al., US 2015/0243685 (corresponding to US 10,186,528 B2), in view of Maeda et al., US 20140319512 (corresponding to US 9,093,542).
In re Claim 14, Lee discloses an  array substrate (Fig. 1), comprising: a first thin film transistor T1, comprising a first semiconductor layer (SA, A1, DA), a first gate electrode G1, a first drain electrode D1 and a first source electrode S1; a second thin film transistor T2, comprising a second semiconductor layer A2, a second gate electrode G2, a second drain electrode D2, and a second source electrode S2; and a dielectric layer ILD2 which spaces the first semiconductor layer (SA, A1, DA) apart from the second semiconductor layer A2 and covers at least one selected from a group consisting of the first gate electrode G1, the first drain electrode D1 and the first source electrode S1, and at least one selected from a group consisting of the second gate electrode G2, the second drain electrode D2 and the second source electrode S2 in a direction perpendicular to the dielectric layer ILD2, wherein the at least one selected from the group consisting of the first gate electrode G1, the first drain electrode D1 and the first source electrode S1 and the at least one selected from the group consisting of the second gate electrode G2, the second drain electrode D2 and the second source electrode S2 are in a same layer (Fig. 1), a material of the at least one selected from the group consisting of the first gate electrode G1, the first drain electrode D1 and the first source electrode S1 and a material of the at least one selected from the group consisting of the second gate electrode G2 , the second drain electrode D2 and the second source electrode S2 (Fig, 1; [0039 - 0058]).

The difference between the Applicant’s Claim 1 and Lee’s reference is in specified materials used in  the at least one selected from the group consisting of the first gate electrode G1, the first drain electrode D1 and the first source electrode S1 and the material of the at least one selected from the group consisting of the second gate electrode G2 , the second drain electrode D2 and the second source electrode S2 are a first material, and a material of the dielectric layer ILD2 is an oxide of the first material. 
Maeda teaches a thin film transistor wherein a material of the gate electrode 2 (Fig. 1) is a first material (aluminum, [0057]), and a material of the dielectric layer 3 is an oxide of the first material (aluminum oxide, Al2O3  ([0057]) (Figs. 1 and 2; [0055 – 0058]).
It would have been obvious to one of ordinary skill in the art at the time of the invention substitute transistor T2 of Lee with Maeda’s transistor wherein the material of the gate electrode is aluminum and material of the dielectric layer 3 is an aluminum oxide, because due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the aluminum as material of gate electrode and the aluminum oxide as a dielectric, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the In re Leshin, 125 USPQ 416 (See MPEP2144.07).
As far as the amended limitation is concerned,  the amended claim 14 does not distinguish over the Lee – Maeda’s references reference regardless of the process used to form the dielectric material, at least one selected from the group consisting of the electrode, the first drain electrode, and the first source electrode, and the at least one selected from the group consisting of the second gate electrode, the second drain electrode, and the second source electrode, because only the final product is relevant, not the recited process of electrode are formed by processing a same layer.. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d 1097 (Fed. Cir, 2006 (“While the process set forth in the product-by-process claim may be new, that novelty can only be captured by obtaining a process claim.”)
Note that when “product by process” claiming is used to describe one or more limitations of a claimed product, the limitations so described are limitations of the claimed product per se, no matter how said product is actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 706.03(e).
SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d at 1100. The Federal Circuit cited with approval this Office’s current statement of the law, found in MPEP § 2113: 
[Even] though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Id. at 1101. The Federal Circuit held this statement to be consistent with its own views on this topic, as well as various Supreme Court rulings, notably Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 373 (1938) (“Although in some instances a claim may validly describe a new product with some reference to the method of production, a patentee who does not distinguish his product from what is old except by reference, express or constructive, to the process by which he produced it, cannot secure a monopoly on the product by whatever means produced.”). Id.

In re Claim 15, Lee taken with Maeda discloses the array substrate of claim 14, wherein the dielectric layer ILD2 (Lee: Fig. 1) is further configured as a gate insulation layer insulating the second gate electrode G2 from the second semiconductor layer A2.
In re Claim 16, Lee taken with Maeda discloses the array substrate according to claim 14 4s , wherein the first material comprises an elemental metal (aluminum, Maeda: [0057]), and the material of the dielectric layer ILD2 is an oxide Al2O3 of the elemental metal, aluminum.
In re Claim 17, Lee taken with Maeda discloses the array substrate according to claim 14, further comprising: a first insulation layer GI (Lee; [0044]) between the first semiconductor layer .

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
It is argued, at pages 10-11 of the remarks, that 
“The Action (page 5 in relation to claim 1) correctly notes that prior art fails to disclose a manufacturing method of an array substrate, comprising steps of "processing a same layer to form at least one selected from a group consisting of the first gate electrode, the first drain electrode and the first source electrode, at least one selected from a group consisting of the second gate electrode, the second drain electrode and the second source electrode, and the dielectric layer by the same layer". 
Claim 14 has been amended to include features substantially similar to the above-noted distinguishing features of claim 1. For example, amended claim 14 recites, inter alia: "the dielectric layer, the at least one selected from the group consisting of the first gate electrode, the first drain electrode and the first source electrode, and the at least one selected from the group consisting of the second gate electrode, the second drain electrode and the second source electrode are formed by processing a same layer". 
Given all of the above, Applicant respectfully submits that amended claim 14 is in condition for allowance. Claims 15-17 depend from amended claim 14 and are patentable over  he cited references at least for reasons similar to those of amended claim 14, as well as for the other patentable elements they recite.”

However, the note on page 5 of the previous Office Action is related to a method claim 1, meanwhile amended Claim 14 is a device claim. As explained above “While the process set forth in the 
Therefore amended claim 14 is rejected.

Allowable Subject Matter
1-13 and 18-20 stand allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, prior-art fails to disclose a manufacturing method of an array substrate, comprising steps of “processing a same layer to form at least one selected from a group consisting of the first gate electrode, the first drain electrode and the first source electrode, at least one selected from a group consisting of the second gate electrode, the second drain electrode and the second source electrode, and the dielectric layer by the same layer.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893